But apart from all this it is quite obvious that a Court of equity has no jurisdiction to issue an injunction to restrain the City Clerk from putting on the official ballot the names of the parties mentioned in the certificate filed June 29th. We all agree the injunction issued should not have been granted, and the decretal order appealed against will be reversed and the bill will be dismissed, and it is accordingly so ordered.
Opinion per curiam filed July 2d 1903. Elihu S. Riley andW. Hallam Claude, for the appellants. E.C. Gantt, for the appellees.